DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 and 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 15 of prior U.S. Patent No. 10,963,677. This is a statutory double patenting rejection.
 	
Current Application 
Patent No. 10,963,677
Claim 1. 
  A method of selecting a face image based on a name, comprising: 
   receiving a name;
   selecting, based on the name, a name vector from a plurality of name vectors in a dataset that maps a plurality of names to a plurality of corresponding name vectors in a vector space, wherein each name vector comprises representations associated with a plurality of words associated with each name, wherein the plurality of name vectors are position vectors;
   receiving a plurality of face vectors corresponding to a plurality of face images;
   selecting a face vector from the plurality of face vectors based on a plurality of similarity scores calculated for the plurality of corresponding face vectors, wherein for each name vector, a similarity score is calculated based on the name vector and each face vector, and wherein the similarity score is based on a distance measurement between the name vector and each face vector; and
   outputting a face image based on the selected face vector.
Claim 1.
  A method of selecting a face image based on a name, comprising: 
   receiving a name;
   selecting, based on the name, a name vector from a plurality of name vectors in a dataset that maps a plurality of names to a plurality of corresponding name vectors in a vector space, wherein each name vector comprises representations associated with a plurality of words associated with each name, wherein the plurality of name vectors are position vectors;
   receiving a plurality of face vectors corresponding to a plurality of face images;
   selecting a face vector from the plurality of face vectors based on a plurality of similarity scores calculated for the plurality of corresponding face vectors, wherein for each name vector, a similarity score is calculated based on the name vector and each face vector, and wherein the similarity score is based on a Euclidean distance between the name vector and each face vector; and 
   outputting a face image based on the selected face vector.
Claim 15.
A system for selecting a face image based on a name, comprising: 
   one or more processors and memory storing one or more programs that when executed by the one or more processors cause the one or more processors to: 
   receive a name; 
   select, based on the name, a name vector from a plurality of name vectors in a dataset that maps a plurality of names to a plurality of corresponding name vectors in a vector space, wherein each name vector comprises representations associated with a plurality of words associated with each name, wherein the plurality of name vectors are position vectors;
   receive a plurality of face vectors corresponding to a plurality of face images;
   select a face vector from the plurality of face vectors based on a plurality of similarity scores calculated for the plurality of corresponding face vectors, wherein for each name vector, a similarity score is calculated based on the name vector and each face vector, and wherein the similarity score is based on a distance measurement between the name vector and each face vector; and 
   output a face image based on the selected face vector.
Claim 15. 
A system for selecting a face image based on a name, comprising: 
   one or more processors and memory storing one or more programs that when executed by the one or more processors cause the one or more processors to: 
   receive a name; 
   select, based on the name, a name vector from a plurality of name vectors in a dataset that maps a plurality of names to a plurality of corresponding name vectors in a vector space, wherein each name vector comprises representations associated with a plurality of words associated with each name, wherein the plurality of name vectors are position vectors;
   receive a plurality of face vectors corresponding to a plurality of face images;
   select a face vector from the plurality of face vectors based on a plurality of similarity scores calculated for the plurality of corresponding face vectors, wherein for each name vector, a similarity score is calculated based on the name vector and each face vector, and wherein the similarity score is based on a Euclidean distance between the name vector and each face vector; and 
   output a face image based on the selected face vector.



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644